                                                                                                      FILED
                                                                                             2020 Apr-09 AM 11:09
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ALABAMA
                              NORTHEASTERN DIVISION
    DEANDRE’ RUSSELL, et al.,                    )
                                                 )
         Plaintiffs,                             )
                                                 )
    v.                                           )    Case No.: 5:19-cv-1597-LCB
                                                 )
    UNITED STATES OF AMERICA, et                 )
    al.,                                         )
                                                 )
         Defendants.

                              MEMORANDUM OPINION

         The Plaintiffs, DeAndre’ and Constance Russell, appearing pro se, filed a

complaint on September 27, 2019. 1 (Doc. 1). In the style of their case, the Plaintiffs

list the United States of America and the State of Alabama as defendants. However,

in the section of their complaint entitled “Defendant(s),” the Plaintiffs describe the

defendants as “All members of the United States Congress (pass (sic), recent and

present years)” that voted in the affirmative to pass the Federal Judiciary Act of 1925

and its subsequent Amendments. (Doc. 1, p. 5). The Plaintiffs also name as

defendants “All Members of the Alabama Legislators (sic) (pass (sic), recent and



1
  The Plaintiffs also filed a “Motion with (sic) Leave to Amend” on October 11, 2019, (Doc. 10)
followed a “Motion to Clarify and Summarize their Complaint With a More Definite Statement”
on October 23, 2019. (Doc. 13). As its title reflects, the latter is not a motion but a summary of
the Plaintiffs’ argument. It does not add or remove any claims. The Court will thus treat it as a
supplement to the original complaint pursuant to Fed. R. Civ. P. 15(a)(1). Accordingly, the motion
for leave to amend (Doc. 10) is MOOT.
present) who are following in a Lock-Step Doctrine, of the U.S. Congresses (sic)

Federal Judicial (sic) Act of 1925 and all its Amendments….” Id.

      The Plaintiffs purport to bring their claims pursuant to 42 U.S.C. § 1983, and

allege that the appellate court practice of issuing decisions without a written opinion,

what the Plaintiffs refer to as “no opinion rulings,” violates various constitutional

rights. The Plaintiffs assert that the Federal Judiciary Act, as amended, allows for

this practice. In their complaint, the Plaintiffs state that “Congress cannot create a

federal law that leaves full discretion to the Appellate (State and Federal) Justices,

to decide whether a case may or may not be important enough for adjudication, based

on no set standard of what constitutes important enough.” (Doc. 1, p. 6-7). The

Plaintiffs similarly allege that the appellate court practice of discretionary review

deprives them and others of those same rights.          The Plaintiffs are seeking a

declaratory judgment holding the Judiciary Act of 1925 unconstitutional and an

injunction directing all federal and state appellate courts to issue written opinions on

every case that comes before them. The Plaintiffs also appear to be asking this Court

to enjoin the practice of discretionary review by all appellate courts in the nation,

including the United States Supreme Court.

      The complaint contains little in the way of background.            Although not

specifically alleged, the Plaintiffs appear to have appealed an adverse ruling from a

lower state and/or federal court to an intermediate appeals court, which then affirmed


                                           2
the ruling of the trial court without publishing a written opinion. 2 One of the

Plaintiffs also asserts that she has filed a petition for a writ of certiorari in the United

States Supreme Court. As best the Court can discern, the Plaintiffs have alleged that

Congress, by passing the Judiciary Act of 1925, has violated various constitutional

rights because that Act allows intermediate appellate courts to issue “‘no opinion

rulings’” and gives certain appellate courts the discretion to decline to hear an

appeal. (Doc. 1, p. 6). The Plaintiffs also allege that the Alabama Legislature has

violated the same constitutional rights by allowing the same procedures in state

court.3

                                              Discussion

       Federal courts must determine that they have jurisdiction before hearing a

case. Steel Co. v. Citizens for Better Env’t, 523 U.S. 83, 94–95 (1998). Article III

of the Constitution limits the jurisdiction of federal courts to “Cases” and

“Controversies.” Lance v. Coffman, 549 U.S. 437, 439 (1998)(citing U.S. Const.

art. III, § 2). One component of the case or controversy requirement is standing,

which requires a plaintiff to demonstrate injury in fact, causation, and redressability.

See Lujan v. Defs. of Wildlife, 504 U.S. 555, 560-61 (1992).



2
  The complaint references a bankruptcy proceeding but also references an appeal to the Alabama
Court of Civil Appeals. Thus, it can be inferred that there were at least two separate proceedings
from which one or both of the Plaintiffs appealed. Again, the Plaintiffs do not give any details
about the proceedings from which they appealed.
3
  The Plaintiffs do not identify a specific state law.
                                                3
      In its motion to dismiss, the Defendant asserted, among other things, that this

case is due to be dismissed pursuant to Fed. R. Civ. P. 12(b)(1) because, it says, the

Plaintiffs lack standing. The United States Supreme Court has held that in order to

meet the standing requirement of Article III of the United States Constitution, a

plaintiff must establish the following:

      (1) it has suffered an “injury in fact” that is (a) concrete and
          particularized and (b) actual or imminent, not conjectural or
          hypothetical;

      (2) the injury is fairly traceable to the challenged action of the
          defendant; and

      (3) it is likely, as opposed to merely speculative, that the injury will be
          redressed by a favorable decision.

Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 180-

81 (2000). “The party invoking federal jurisdiction bears the burden of establishing

these elements. Since they are not mere pleading requirements but rather an

indispensable part of the plaintiff's case, each element must be supported in the same

way as any other matter on which the plaintiff bears the burden of proof, i.e., with

the manner and degree of evidence required at the successive stages of the

litigation.” Lujan, 504 U.S. at 561(internal citations omitted).

      In reviewing the Plaintiffs’ complaint, the Court finds that they have alleged

only a generalized injury by claiming that the practice of “no opinion rulings” and

discretionary appellate review deprives them of various constitutional rights


                                          4
including the right to due process. Although the Plaintiffs vaguely refer to cases

they were actually involved in, they do not provide any detail about those

proceedings. Their grievance is not a concrete, particularized, actual, or imminent

injury. Instead, Plaintiffs sweepingly claim that all citizens of the United States

suffer when they receive a “no opinion” ruling from an appellate court.

      Accordingly, the Plaintiffs have failed to allege any concrete and

particularized injuries. The Supreme Court has consistently held that “a plaintiff

raising only a generally available grievance about government—claiming only harm

to his and every citizen's interest in proper application of the Constitution and laws,

and seeking relief that no more directly and tangibly benefits him than it does the

public at large—does not state an Article III case or controversy.” Lance v. Coffman,

549 U.S. at 439 (1998)(citing Lujan, 504 U.S. at 573–574).

      In order to establish Article III standing, a plaintiff must satisfy all three

elements laid out by the Supreme Court in Lujan. Because the Plaintiffs have failed

to allege facts supporting the first element, the Court need not consider whether the

remaining factors are satisfied. Thus, by holding that the Plaintiffs have failed to

allege an injury in fact, the Court is not implying that they have met the remaining

elements of Article III standing. The Court makes no findings on those issues.

Accordingly, the Defendant’s motion to dismiss (Doc. 15) is due to be granted.




                                          5
      Although the Plaintiffs’ lack of standing is dispositive in this case, the Court

points out that the Plaintiffs’ grievance with “no opinion rulings” appears to be based

on their misunderstanding of that procedure. The Plaintiffs seem to be under the

impression that, when an appellate court issues a decision without a written opinion,

that court is not actually adjudicating the case on the merits. See e.g. (Doc. 1, p.

9)(asserting that the Judiciary Act of 1925 gives appellate courts “the authority to

say ‘no I/We, the justices of these high courts, have nothing to say about your case,

even if your case has merit.’”).     The Plaintiffs even assert their belief that due

process would be satisfied if appellate courts would issue an opinion stating as

follows: “‘no petitioner, we looked at your case and saw where the lower courts done

(sic) nothing wrong, therefore we will not take up or further your case.’” (Doc. 1,

p. 10-11). What the Plaintiffs do not understand is that when a case is affirmed

without opinion, that is precisely what the appellate court is saying. Rulings issued

by appellate courts without contemporaneous published opinions have been

considered on the merits by those courts.

                                Plaintiffs’ Other Motions

   The Plaintiffs also filed two motions which appear to be requesting a change of

venue. See (Docs. 3 and 11). In their “Motion to Place Constitutional Complaint in

Proper Court Pursuant to 28 § 1631” (Doc. 3), the Plaintiffs asked the Court to

transfer their case to the proper jurisdiction if the Court determined that it did not


                                            6
have jurisdiction. Similarly, in their “Motion to Change Venue” (Doc. 11), the

Plaintiffs, citing 28 U.S.C. § 1404, stated that it would be improper for a court in

Alabama to hear this case because, they say, their complaint centers around alleged

wrongs committed by courts in Alabama (both state and federal). However, the

Plaintiffs did not identify the venue that they believe to be proper. Nevertheless,

these motions are DENIED. Because the Plaintiffs lack standing to bring the claims

asserted in their complaint, this case would not be proper in any jurisdiction.


      The Plaintiffs also filed a “Motion for Adjudication by (3) Panel Judge of a

Constitutional Complaint” (Doc. 4). Citing 28 U.S.C. § 22814, the Plaintiffs ask that

this case be assigned to a three-judge panel of district judges because of the

significance of their claim. The Plaintiffs appear to be referring to 28 U.S.C.

2284(a), which provides: “A district court of three judges shall be convened when

otherwise required by Act of Congress, or when an action is filed challenging the

constitutionality of the apportionment of congressional districts or the

apportionment of any statewide legislative body.” This case meets none of those

criteria. Accordingly, this motion is DENIED.


      The Plaintiffs also filed a “Motion to Correct the Record of Plaintiff(s)

Complaint” (Doc. 8), which appears to notify the Court that they properly served the



4
    28 U.S.C. § 2281 was repealed in 1976.
                                             7
defendants and that one of the Plaintiffs’ name was incorrect on certain filings. To

the extent this was intended to be a motion to amend the complaint to correct a

party’s name, the motion is GRANTED. Finally, the Plaintiffs filed a “Motion to

Present the Good Faith of their Filed Constitutional Complaint” (Doc. 18), in which

the Plaintiffs stated that their complaint was made in good faith and was not intended

to cause any undue delay in their underlying proceedings. However, this motion

does not appear to actually ask for any type of relief. To the extent it could be

construed to ask for any type of relief, the motion is DENIED.

   The Court also notes that, two weeks after they filed their original complaint, the

Plaintiffs filed a “Motion for Preliminary Injunctive and Restraining Order Relief”

(Doc. 9). This motion sought a preliminary injunction staying one or both of the

Plaintiffs’ bankruptcy proceedings. The other relief sought in the motion is unclear.

Nevertheless, because the Court has determined that the Plaintiffs lack standing and

are consequently not entitled to any relief, this motion is DENIED.

                                    Conclusion
   For the foregoing reasons, the Defendant’s motion to dismiss (Doc. 15) is due to

be GRANTED and this case DISMISSED WITH PREJUDICE. A separate order

will be entered.




                                          8
DONE and ORDERED April 9, 2020.



                       _________________________________
                       LILES C. BURKE
                       UNITED STATES DISTRICT JUDGE




                           9
